Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Examiner notes that applicant has elected species I (represented by Figures 3-5 and encompassing claims 1, 3-5, 7-17, and 21) without traverse in the reply filed on 06/14/2021. Furthermore, applicant has chosen to cancel claims 2, 5-6, and 18-20, which are drawn to a nonelected species II (represented by Figures 6-7), in the amendments filed on 06/14/2021 and in 04/27/2022.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-4, 7-17, and 21 are allowed.
Claims 2, 5-6, and 18-20, and 22-24 were cancelled by the applicant in the amendments filed on 04/27/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a vehicle having the precise structure recited within independent claim 1. In particular, a vehicle comprising: a system having a first belt and a second belt that extends between a drive assembly connected to a crankshaft of an internal combustion engine and a driven assembly connected to a drive shaft of an accessory; either the drive assembly or the drive assembly provided with a mechanism; said mechanism including a shaft for supporting a first pulley configured to engage the first belt and a second pulley configured to engage the second belt, a coil, a core disposed about the shaft and within the coil, and a spring member; wherein, the spring is designed to bias the core towards a first position when the engine speed is above a threshold value so that only the second pulley is engaged with the shaft, while the activation of the coil displaces the core along the shaft to a second position when the engine speed is below said threshold value so that only the first pulley is engage with the shaft.
Graves et al. (U.S. PGPUB 2014/0031156A1), Serkh (U.S. PGPUB 2006/0154763A1), Heimark (U.S. Patent 5,909,075), and Amanuma et al. (U.S. PGPUB 2009/0291794A1), all disclose a vehicle having an internal combustion engine with a system that includes a first belt, a second belt, a drive assembly connected to a crankshaft, and a driven assembly connected to a driveshaft of an accessory; one of the drive or the driven assemblies having a mechanism with a shaft for supporting a first pulley (which enrages the first belt) and a second pulley (which engages the second belt); wherein, the first pulley selectively couples with the shaft via said mechanism in response to an engine speed being below a predetermined threshold value, while the second pulley selectively couples with the shaft via said mechanism in response to the engine speed being above the predetermined threshold value. However, none of the above note prior art disclosures, explicitly propose or render obvious, the mechanism further comprising a coil configured to be selectively activated in order to displace a core that is disposed within said coil to a second position, and a spring member configured to bias said core to a first position; where only the first pulley is engaged with the shaft when the core is in the first position, while only the second pulley is engaged with the shaft when the core is in the second position. Additionally, all other pertinent prior art identified by the examiner, also fail to cure the deficiencies in Graves et al, Serkh, Heimark, and Amanuma et al. Therefore, claim 1 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification.
Furthermore, the prior art of record, either individually or in combination, also fail to disclose or render obvious, a mechanism having the specific structure recited within independent claim 7. That is, a mechanism comprising a core movably disposed within a coil and configured to axially translate about a shaft that supports a first pulley and a second pulley; a spring supported by the coil and configured to bias the core to a first position when the coil is deactivated in order to drivingly engage the first pulley with the shaft; and the coil configured to be selectively activated to axially displace the core on the shaft to a second position in order to drivingly engage the second pulley with the shaft. Graves et al. (U.S. PGPUB 2014/0031156A1) appears to be the closest related prior art to applicant’s claimed invention. Where Graves et al. teach (Figures 1-4) a mechanism (first shaft extension member 30, second shaft extension member 31, engagement clutch 32, first transfer member 34 with the carrier 46, first overrunning clutch 36 with the first overrunning clutch wrap spring 58, bearings 56, bearing 70, base 72, second overrunning clutch 74 with rollers 76, and bearing 80; where the engagement clutch 32 includes the electromagnetic unit 35 with the electromagnetic coil housing 33, the engagement clutch wrap spring 37, the armature 38, the electromagnetic coil 39, the stationary friction surface 40, and the spring 54) comprising: a core (armature 38 of the engagement clutch 32) positioned for axially translating relative to a coil (electromagnetic coil 39 of the electromagnetic unit 35) along a shaft (first shaft extension member 30, which is fixedly connected to the second shaft extension member 31) that supports a first pulley (first driven sheave 20) and a second pulley (second driven sheave 26); a spring (spring 54) configured to bias the core (armature 38) to a first position (first axial position illustrated in figures 2a an 2c; in which the armature 38 is axially spaced from the stationery friction surface 40) when the coil (electromagnetic coil 39) is deactivated; and the coil (electromagnetic coil 39) configured to move the core (armature 38) to a second position when said coil (second axial position illustrated in figures 2b an 2d; in which the armature 38 is engaged with the stationery friction surface 40) when said coil (electromagnetic coil 39) is activated; wherein, the first pulley (first driven sheave 20) drivingly couples with the shaft (first shaft extension member 30, which is fixedly connected to the second shaft extension member 31) when the core (armature 38) is in the first position (first axial position illustrated in figures 2a an 2c), while the second pulley (second driven sheave 26) drivingly couples with the shaft (second shaft extension member 31, which is fixedly connected to the first shaft extension member 30) when the core (armature 38) is in the second position (second axial position illustrated in figures 2b an 2d) (see also paragraphs 0039-0061). Nevertheless, Graves et al. fail to reveal, the core (armature 38) axially translating within the coil (electromagnetic coil 39), or the spring (spring 54) being supported by said coil (electromagnetic coil 39). On the contrary, the core in Graves et al. displaces externally of the coil, and the spring in the mechanism taught by Graves et al. is located spaced apart from the coil so that it’s prevented from contacting/ engaging the coil in any way. Additionally, all other pertinent prior art identified by the examiner, also does not teach or suggest, a mechanism having the exact/ collective structural and functional design/ arrangement described within claim 7. Subsequently, claim 7 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are considered in light of applicant’s specification.
Accordingly, the vehicle and the mechanism claimed by the applicant within corresponding claims 1, 3-4, 7-17, and 21, are both determined to be allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654    			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654